DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 & 15 are objected to because of the following informalities:  “the second illumination device is configured to project a spot beam of light in a corresponding direction of travel of the work machine...” should be changed to --the second illumination device is configured to project a second spot beam of light in a corresponding direction of travel of the work machine...--.  Appropriate correction is required.
  Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the first illumination device being configured to project...”
“the second illumination device is configured to project...
“the first and the second illumination devices are each configured to project...”
“the first illumination device is configured to illuminate...”
“the second illumination device is configured to illuminate...”
“the first illumination device is further configured to provide...”
“the second illumination device is further configured to provide...”
 in claim 1-2, 4, 6-7, 15, 17-19.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Applicant Specification, para. [0041]:  A second illumination device 120 is similar to the first illumination device 220 therefore will not be described for the sake of brevity. The first illumination device 220 includes a light emitting diode (“LED”) light 250 configured to project a spot or pencil beam light 252 to illuminate a left edge travel path of the left outermost arm 200.) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3-4, 8-10, 15, 17, & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10933799B1 (“Leonard”).
As per claim 1 Leonard discloses
A work machine comprising (see at least Leonard, col. 2 lines 45-47: the tractor has a main body 30...);
a header having a right outermost arm opposite a left outermost arm (see at least Leonard, Fig. 1 & col. 2 lines 55-56: The boom 42 includes boom arms 42A and hydraulic pistons 42B for moving the boom arms and implement 44.);
a first illumination device positioned on the right outermost arm (see at least Leonard, Fig. 2 & col. 3 lines 33-35: As shown in Fig. 2, the auxiliary light system 22 includes left and right light assemblies generally indicated by 60L, 60R), 
the first illumination device being configured to project a spot beam of light in a corresponding direction of travel of the work machine to illuminate a right edge travel path of the right outermost arm (see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.); and
a second illumination device positioned on the left outermost arm (see at least Leonard, Fig. 2 & col. 3 lines 33-35: As shown in Fig. 2, the auxiliary light system 22 includes left and right light assemblies generally indicated by 60L, 60R), 
(see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.).

As per claim 3 Leonard discloses
wherein the right outermost arm includes a right mounting location configured to receive the first illumination device, the left outermost arm includes a left mounting location configured to receive the second illumination device (see at least Leonard, col. 5 lines 32-35 : For example , the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86).

As per claim 4 Leonard discloses
wherein the right mounting location includes a right knee configured to receive the first illumination device, the left outermost arm includes a left knee configured to receive the second illumination device (see at least Leonard, col. 5 lines 32-35: For example, the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86).

As per claim 8 Leonard discloses

providing a work machine having a harvesting head (see at least Leonard, col. 2 lines 45-47: the tractor has a main body 30... col. 2 lines 55-56: The boom 42 includes boom arms 42A and hydraulic pistons 42B for moving the boom arms and implement 44.),
the harvesting head having a right outermost arm opposite a left outermost arm (see at least Leonard, col. 2 lines 55-56: The boom 42 includes boom arms 42A and hydraulic pistons 42B for moving the boom arms and implement 44.), 
a first illumination device positioned on the right outermost arm, and a second illumination device positioned on the left outermost arm (see at least Leonard, Fig. 2 & col. 3 lines 33-35: As shown in Fig. 2, the auxiliary light system 22 includes left and right light assemblies generally indicated by 60L, 60R);
projecting a first spot beam of light from the first illumination device to illuminate a right edge travel path of the right outermost arm (see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.); and
projecting a second spot beam of light from the second illumination device to illuminate a left edge travel path of the left outermost arm (see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.).

As per claim 9 Leonard discloses
(see at least Leonard, col. 5 lines 32-35: For example, the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86);
positioning the second illumination device on a left mounting location of the left outermost arm (see at least Leonard, col. 5 lines 32-35: For example, the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86).

As per claim 10 Leonard discloses
wherein the right mounting location includes a right knee configured to receive the first illumination device, and the left outermost arm includes a left knee configured to receive the second illumination device (see at least Leonard, col. 5 lines 32-35: For example, the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86).

As per claim 15 Leonard discloses
A kit for assembly with a work machine, the kit comprising:
a first illumination device configured for attachment to a right outermost arm of the work machine (see at least Leonard, Fig. 2 & col. 3 lines 33-35: As shown in Fig. 2, the auxiliary light system 22 includes left and right light assemblies generally indicated by 60L, 60R), 
(see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.); and
a second illumination device configured for attachment to a left outermost arm of the work machine (see at least Leonard, Fig. 2 & col. 3 lines 33-35: As shown in Fig. 2, the auxiliary light system 22 includes left and right light assemblies generally indicated by 60L, 60R), 
the second illumination device is configured to project a spot beam of light to illuminate a left edge travel path of the left outermost arm (see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.).

As per claim 17 Leonard discloses
wherein the first illumination device is configured to provide a first direction indicator light, and the second illumination device is configured to provide a second direction indicator light (see at least Leonard, col. 3 lines 28-32: The auxiliary light system 22 of the present disclosure is configured for illuminating the area in front of the loader and/or to the sides of the tractor 20 for providing the operator with better visibility than permitted by the headlights.).

As per claim 20 Leonard discloses
(see at least Leonard, col. 5 lines 32-35: For example, the housing 68B of the directional light may be pivotally connected (e.g., by a ball joint or pan/tilt joint) to the distal section 62B of the arm 62 and movable about the pivot connection by the drive mechanism 86).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 12, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard, further in view of US 2021/0156536A1 (“Adams”).
As per claim 2 Leonard does not explicitly disclose
wherein the first and the second illumination devices are each configured to project one or more of a blue, red, or green colored light.
Adams teaches
wherein the first and the second illumination devices are each configured to project one or more of a blue, red, or green colored light (see at least Adams, para. [0069]: In yet other embodiments, the third trigger wire may be used by the user to manually activate alternate lighting features. As per one example , the third trigger wire may invoke a color tuning mode, whereby intensities of multiple channels (e.g., a red, green and blue channel) of LEDs may be modified (e.g., 0-100% for each channel) such that each activated channel of lighting may be blended to generate a particular color of light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the first and the second illumination devices are each configured to project one or more of a blue, red, or green colored light of Adams in order to adapt certain characteristics of the light produced based upon one or more static and/or dynamic attributes of the vehicle (see at least Adams, para. [0005]).

As per claim 12 Leonard does not explicitly disclose

Adams teaches
wherein the first and the second illumination devices emit one or more of a blue, red, or green colored light (see at least Adams, para. [0069]: In yet other embodiments, the third trigger wire may be used by the user to manually activate alternate lighting features. As per one example, the third trigger wire may invoke a color tuning mode, whereby intensities of multiple channels (e.g., a red, green and blue channel) of LEDs may be modified (e.g., 0-100% for each channel) such that each activated channel of lighting may be blended to generate a particular color of light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the first and the second illumination devices emit one or more of a blue, red, or green colored light of Adams in order to adapt certain characteristics of the light produced based upon one or more static and/or dynamic attributes of the vehicle (see at least Adams, para. [0005]).

As per claim 19 Leonard does not explicitly disclose
wherein the first and the second illumination devices are each configured to project one or more of a blue, red, or green colored light.
Adams teaches
wherein the first and the second illumination devices are each configured to project one or more of a blue, red, or green colored light (see at least Adams, para. [0069]: In yet other embodiments, the third trigger wire may be used by the user to manually activate alternate lighting features. As per one example, the third trigger wire may invoke a color tuning mode, whereby intensities of multiple channels (e.g., a red, green and blue channel) of LEDs may be modified (e.g., 0-100% for each channel) such that each activated channel of lighting may be blended to generate a particular color of light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the first and the second illumination devices are each configured to project one or more of a blue, red, or green colored light of Adams in order to adapt certain characteristics of the light produced based upon one or more static and/or dynamic attributes of the vehicle (see at least Adams, para. [0005]).

Claims 5, 11, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard, further in view of US 4502270A (“Shupert”).
As per claim 5 Leonard does not explicitly disclose
wherein the first illumination device is configured to illuminate a right crop divider mounted on the right outermost arm, and the second illumination device is configured to illuminate a left crop divider mounted on the left outermost arm.
Shupert teaches
wherein the first illumination device is configured to illuminate a right crop divider mounted on the right outermost arm, and the second illumination device is configured to illuminate a left crop divider mounted on the left outermost arm (see at least Shupert, Fig. 1 & col. 2 lines 17-20: Referring to FIG. 1, a mobile agricultural harvester in the form of a combine 11 includes a four row corn header 12 having crop dividers 13, 14 at its laterally opposite ends. & col. 2 lines 34-40: The point portions 23, 24 are covered by metal sheathing 36, 37 in which windows 46, 47, 48, 49 are formed and covered by a material which permits the passage of light such as a translucent plastic. Light emitting illumination devices in the form of electric lights 51, 52 are placed beneath the sheathing 36, 37 so as to transmit light through the windows 46, 47, 48, 49.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the first illumination device is configured to illuminate a right crop divider mounted on the right outermost arm, and the second illumination device is configured to illuminate a left crop divider mounted on the left outermost arm of Shupert in order to make the point portions more visible to the operator during periods of reduced natural light or when harvesting in dense crop conditions (see at least Shupert, col. 1 lines 60-64).

As per claim 11 Leonard does not explicitly disclose
illuminating a right crop divider mounted on the right outermost arm with the first illumination device; and illuminating a left crop divider mounted on the left outermost arm with the second illumination device.
Shupert teaches
illuminating a right crop divider mounted on the right outermost arm with the first illumination device; and illuminating a left crop divider mounted on the left outermost arm with the second illumination device (see at least Shupert, Fig. 1 & col. 2 lines 17-20: Referring to FIG. 1, a mobile agricultural harvester in the form of a combine 11 includes a four row corn header 12 having crop dividers 13, 14 at its laterally opposite ends. & col. 2 lines 34-40: The point portions 23, 24 are covered by metal sheathing 36, 37 in which windows 46, 47, 48, 49 are formed and covered by a material which permits the passage of light such as a translucent plastic. Light emitting illumination devices in the form of electric lights 51, 52 are placed beneath the sheathing 36, 37 so as to transmit light through the windows 46, 47, 48, 49.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of illuminating a right crop divider mounted on the right outermost arm with the first illumination device; and illuminating a left crop divider mounted on the left outermost arm with the second illumination device of Shupert in order to make the point portions more visible to the operator during periods of reduced natural light or when harvesting in dense crop conditions (see at least Shupert, col. 1 lines 60-64).

As per claim 18 Leonard does not explicitly disclose
wherein the first illumination device is configured to illuminate a right crop divider mounted on the right outermost arm, and the second illumination device is configured to illuminate a left crop divider mounted on the left outermost arm.
Shupert teaches
wherein the first illumination device is configured to illuminate a right crop divider mounted on the right outermost arm, and the second illumination device is configured to illuminate a left crop divider mounted on the left outermost arm (see at least Shupert, Fig. 1 & col. 2 lines 17-20: Referring to FIG. 1, a mobile agricultural harvester in the form of a combine 11 includes a four row corn header 12 having crop dividers 13, 14 at its laterally opposite ends. & col. 2 lines 34-40: The point portions 23, 24 are covered by metal sheathing 36, 37 in which windows 46, 47, 48, 49 are formed and covered by a material which permits the passage of light such as a translucent plastic. Light emitting illumination devices in the form of electric lights 51, 52 are placed beneath the sheathing 36, 37 so as to transmit light through the windows 46, 47, 48, 49.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the first illumination device is configured to illuminate a right crop divider mounted on the right outermost arm, and the second illumination device is configured to illuminate a left crop divider mounted on the left outermost arm of Shupert in order to make the point portions more visible to the operator during periods of reduced natural light or when harvesting in dense crop conditions (see at least Shupert, col. 1 lines 60-64).

Claims 6-7, 13-14, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard, further in view of US 2017/0057542A1 (“Kim”).
As per claim 6 Leonard does not explicitly disclose
wherein the work vehicle includes an auto-steering system operably connected to an electronic control unit, the auto-steering system configured to control and rotate a steering wheel of the work vehicle to a designated steering angle;
the first illumination device is configured to rotate a first angle that corresponds to the designated steering angle; and
the second illumination device is configured to rotate a second angle that corresponds to the designated steering angle.
Kim teaches
(see at least Kim, para. [0214]: For example, when the autonomous driving vehicle 100 drives along the curved road, the controller 170 may control the steering wheel 401 and the directional vehicle wheels 10L and 10R so as to be mechanically or electrically linked to each other by rotating the steering wheel 401 by an angle corresponding to the direction of the directional vehicle wheels 10R and 10L.);
the first illumination device is configured to rotate a first angle that corresponds to the designated steering angle (see at least Kim, para. [0380-0383]: As exemplarily illustrated in the drawings, when the direction of the directional vehicle wheels 10R and 10L is changed to the left side by an angle Cl2 or C4, the controller 170 may control the light emitting unit so that light is emitted from the region 1421 corresponding to the angle C2 or C4, respectively. Here, C2 and C.4 may be proportional to the size of the region 1421. The light emitting region may be the left region of the steering wheel 401 corresponding to the changed direction of the directional vehicle wheels 10L and 10R.); and
the second illumination device is configured to rotate a second angle that corresponds to the designated steering angle (see at least Kim, para. [0380-0383]: As exemplarily illustrated in the drawings, when the direction of the directional vehicle wheels 10R and 10L is changed to the left side by an angle Cl2 or C4, the controller 170 may control the light emitting unit so that light is emitted from the region 1421 corresponding to the angle C2 or C4, respectively. Here, C2 and C.4 may be proportional to the size of the region 1421. The light emitting region may be the left region of the steering wheel 401 corresponding to the changed direction of the directional vehicle wheels 10L and 10R.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the work vehicle includes an auto-steering system operably connected to an electronic control unit, the auto-steering system configured to control and rotate a steering wheel of the work vehicle to a designated steering angle; the first illumination device is configured to rotate a first angle that corresponds to the designated steering angle; and the second illumination device is configured to rotate a second angle that corresponds to the designated steering angle of Kim in order to assist the user in intuitively recognizing the extent of rotation of the directional vehicle wheels 10L and 10R (see at least Kim, para. [0385]).

As per claim 7 Leonard does not explicitly disclose
wherein the work vehicle includes a steering wheel configured to rotate a designated steering angle;
the first illumination device is configured to rotate a first angle that corresponds to the designated steering angle; and
the second illumination device is configured to rotate a second angle that corresponds to the designated steering angle.
Kim teaches
wherein the work vehicle includes a steering wheel configured to rotate a designated steering angle (see at least Kim, para. [0214]: For example, when the autonomous driving vehicle 100 drives along the curved road, the controller 170 may control the steering wheel 401 and the directional vehicle wheels 10L and 10R so as to be mechanically or electrically linked to each other by rotating the steering wheel 401 by an angle corresponding to the direction of the directional vehicle wheels 10R and 10L.);
the first illumination device is configured to rotate a first angle that corresponds to the designated steering angle (see at least Kim, para. [0380-0383]: As exemplarily illustrated in the drawings, when the direction of the directional vehicle wheels 10R and 10L is changed to the left side by an angle Cl2 or C4, the controller 170 may control the light emitting unit so that light is emitted from the region 1421 corresponding to the angle C2 or C4, respectively. Here, C2 and C.4 may be proportional to the size of the region 1421. The light emitting region may be the left region of the steering wheel 401 corresponding to the changed direction of the directional vehicle wheels 10L and 10R.); and
the second illumination device is configured to rotate a second angle that corresponds to the designated steering angle (see at least Kim, para. [0380-0383]: As exemplarily illustrated in the drawings, when the direction of the directional vehicle wheels 10R and 10L is changed to the left side by an angle Cl2 or C4, the controller 170 may control the light emitting unit so that light is emitted from the region 1421 corresponding to the angle C2 or C4, respectively. Here, C2 and C.4 may be proportional to the size of the region 1421. The light emitting region may be the left region of the steering wheel 401 corresponding to the changed direction of the directional vehicle wheels 10L and 10R.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the work vehicle includes a steering wheel configured to rotate a designated steering angle the first illumination device is configured to rotate a first angle that corresponds to the designated steering angle; and the second illumination device is configured to rotate a second angle that 

As per claim 13 Leonard does not explicitly disclose
rotating a steering wheel of the work vehicle to a designated steering angle;
rotating the first illumination device is configured to rotate a first angle that corresponds to the designated steering angle; and
rotating the second illumination device is configured to rotate a second angle that corresponds to the designated steering angle.
Kim teaches
rotating a steering wheel of the work vehicle to a designated steering angle (see at least Kim, para. [0214]: For example, when the autonomous driving vehicle 100 drives along the curved road, the controller 170 may control the steering wheel 401 and the directional vehicle wheels 10L and 10R so as to be mechanically or electrically linked to each other by rotating the steering wheel 401 by an angle corresponding to the direction of the directional vehicle wheels 10R and 10L.);
rotating the first illumination device is configured to rotate a first angle that corresponds to the designated steering angle (see at least Kim, para. [0380-0383]: As exemplarily illustrated in the drawings, when the direction of the directional vehicle wheels 10R and 10L is changed to the left side by an angle Cl2 or C4, the controller 170 may control the light emitting unit so that light is emitted from the region 1421 corresponding to the angle C2 or C4, respectively. Here, C2 and C.4 may be proportional to the size of the region 1421. The light emitting region may be the left region of the steering wheel 401 corresponding to the changed direction of the directional vehicle wheels 10L and 10R.); and
rotating the second illumination device is configured to rotate a second angle that corresponds to the designated steering angle (see at least Kim, para. [0380-0383]: As exemplarily illustrated in the drawings, when the direction of the directional vehicle wheels 10R and 10L is changed to the left side by an angle Cl2 or C4, the controller 170 may control the light emitting unit so that light is emitted from the region 1421 corresponding to the angle C2 or C4, respectively. Here, C2 and C.4 may be proportional to the size of the region 1421. The light emitting region may be the left region of the steering wheel 401 corresponding to the changed direction of the directional vehicle wheels 10L and 10R.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of rotating a steering wheel of the work vehicle to a designated steering angle, rotating the first illumination device is configured to rotate a first angle that corresponds to the designated steering angle and rotating the second illumination device is configured to rotate a second angle that corresponds to the designated steering angle of Kim in order to assist the user in intuitively recognizing the extent of rotation of the directional vehicle wheels 10L and 10R (see at least Kim, para. [0385]).

As per claim 14 Leonard does not explicitly disclose
controlling steering of the work vehicle with an auto-steering system operably connected to an electronic control unit to a designated steering angle;
rotating the first illumination device is configured to rotate a first angle that corresponds to the designated steering angle; and

Kim teaches
controlling steering of the work vehicle with an auto-steering system operably connected to an electronic control unit to a designated steering angle (see at least Kim, para. [0214]: For example, when the autonomous driving vehicle 100 drives along the curved road, the controller 170 may control the steering wheel 401 and the directional vehicle wheels 10L and 10R so as to be mechanically or electrically linked to each other by rotating the steering wheel 401 by an angle corresponding to the direction of the directional vehicle wheels 10R and 10L.);
rotating the first illumination device is configured to rotate a first angle that corresponds to the designated steering angle (see at least Kim, para. [0380-0383]: As exemplarily illustrated in the drawings, when the direction of the directional vehicle wheels 10R and 10L is changed to the left side by an angle Cl2 or C4, the controller 170 may control the light emitting unit so that light is emitted from the region 1421 corresponding to the angle C2 or C4, respectively. Here, C2 and C.4 may be proportional to the size of the region 1421. The light emitting region may be the left region of the steering wheel 401 corresponding to the changed direction of the directional vehicle wheels 10L and 10R.); and
rotating the second illumination device is configured to rotate a second angle that corresponds to the designated steering angle (see at least Kim, para. [0380-0383]: As exemplarily illustrated in the drawings, when the direction of the directional vehicle wheels 10R and 10L is changed to the left side by an angle Cl2 or C4, the controller 170 may control the light emitting unit so that light is emitted from the region 1421 corresponding to the angle C2 or C4, respectively. Here, C2 and C.4 may be proportional to the size of the region 1421. The light emitting region may be the left region of the steering wheel 401 corresponding to the changed direction of the directional vehicle wheels 10L and 10R.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of controlling steering of the work vehicle with an auto-steering system operably connected to an electronic control unit to a designated steering angle, rotating the first illumination device is configured to rotate a first angle that corresponds to the designated steering angle and rotating the second illumination device is configured to rotate a second angle that corresponds to the designated steering angle of Kim in order to assist the user in intuitively recognizing the extent of rotation of the directional vehicle wheels 10L and 10R (see at least Kim, para. [0385]).

As per claim 16 Leonard does not explicitly disclose
wherein the first and the second illumination devices are further configured for operable connection to an auto-steering system of the work machine.
Kim teaches
wherein the first and the second illumination devices are further configured for operable connection to an auto-steering system of the work machine (see at least Kim, para. [0214]: For example, when the autonomous driving vehicle 100 drives along the curved road, the controller 170 may control the steering wheel 401 and the directional vehicle wheels 10L and 10R so as to be mechanically or electrically linked to each other by rotating the steering wheel 401 by an angle corresponding to the direction of the directional vehicle wheels 10R and 10L. & para. [0380-0383]: As exemplarily illustrated in the drawings, when the direction of the directional vehicle wheels 10R and 10L is changed to the left side by an angle Cl2 or C4, the controller 170 may control the light emitting unit so that light is emitted from the region 1421 corresponding to the angle C2 or C4, respectively. Here, C2 and C.4 may be proportional to the size of the region 1421. The light emitting region may be the left region of the steering wheel 401 corresponding to the changed direction of the directional vehicle wheels 10L and 10R.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teaching of the first and the second illumination devices are further configured for operable connection to an auto-steering system of the work machine of Kim in order to assist the user in intuitively recognizing the extent of rotation of the directional vehicle wheels 10L and 10R (see at least Kim, para. [0385]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668